Citation Nr: 1126452	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a rating in excess of 30 percent for service-connected bronchiectasis, for purposes of accrued benefits.

3.  Entitlement to a rating in excess of 30 percent for a service-connected left lobectomy, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to June 1944.  He died in November 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

The appellant had requested a Travel Board hearing and was scheduled to appear before a Veterans Law Judge in March 2009.  However, in February 2009, her representative submitted correspondence indicating that she wished to cancel her hearing.  Therefore, the Board will proceed.  See 38 C.F.R § 20.702(e) (2010).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record prior to the Veteran's death does not reflect incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.

2.   The evidence of record prior to the Veteran's death does not reflect FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bronchiectasis for the purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6601 (2010).

2.  The criteria for a rating in excess of 30 percent for a left lobectomy for the purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.96(d)(4), 4.97, Diagnostic Code 6844 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the appellant's claims, a letter dated in May 2006 was sent to the appellant in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  VA has provided the appellant with opportunity to submit evidence and arguments in support of her claim.  The appellant and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application."  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  In this case, however, all evidence necessary to adjudicate this claim has been obtained and is in the file.

Also, it is noted that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  However, the amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003, such as is the case here.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).  In this case, the appellant submitted an application for accrued benefits in April 2006; the Veteran had died in November 2005.  Accordingly, her claim for accrued benefits was filed in a timely manner.

At the time of the Veteran's death, he had claims pending for entitlement to increased ratings for bronchiectasis and a left lobectomy.  He filed his claim for these benefits in October 2005, approximately 6 weeks before his death.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran was assigned a 30 percent rating under Diagnostic Code 6601 for bronchiectasis.  Under Diagnostic Code 6601, a 30 percent evaluation is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or for daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  An incapacitating episode is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.

The Veteran was also assigned a 30 percent rating under a previous code, Diagnostic Code 6817, for a left lobectomy.  Under the current rating schedule, the Veteran is most appropriately rated under Diagnostic Code 6844, which addresses post-surgical residuals (lobectomy, pneumonectomy, etc.).  Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

A 100 percent disability rating for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

38 C.F.R. § 4.97, Diagnostic Code 6844.

As the Veteran died less than 2 months after filing his claim, the evidence generated during the period on appeal is quite limited.  VA treatment records dated May 2005 show the Veteran had regular respirations.  His lungs were clear and he did not require supplemental oxygen.  Additional records show the Veteran's breathing was even and unlabored during rest.  A February 2006 statement from the Veteran's treating physician at the Galichia Medical Group indicated that the Veteran's entered St. Joseph Hospital on November 16, 2005 with bilateral pneumonia and within eight days passed away with overwhelming infection; the physician indicated that it was likely that the Veteran's lungs were in poor condition contributing to his death.  No specific findings were, however, reported.  

Unfortunately, the evidence of record does not address the rating criteria discussed above.  There is no indication of incapacitating episodes due to bronchiectasis, and treatment records do not include any pulmonary function tests during the period on appeal.  Therefore, symptomatology consistent with higher ratings for bronchiectasis and a left lobectomy has not been demonstrated, and increased ratings for the purposes of accrued benefits are not warranted.



ORDER

A rating in excess of 30 percent for bronchiectasis for purposes of accrued benefits is denied.

A rating in excess of 30 percent for a left lobectomy for purposes of accrued benefits is denied.


REMAND

With respect to the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that additional development is necessary.

The applicable regulations provide that the death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2010).

The Veteran died on November 24, 2005.  The death certificate listed septicemia as the immediate cause of death.  Dementia was listed as a significant condition that contributed to death but did not result in the underlying cause.  At the time of his death, the Veteran was assigned a 30 percent rating for service-connected bronchiectasis and a 30 percent rating for a service-connected left lobectomy.

Specific treatment records regarding the circumstances of the Veteran's death are not associated with the claims file.  VA treatment records dated November 17, 2005 show that the Veteran was receiving outpatient treatment for pneumonia.  It was noted that he was not doing well with this treatment and required hospitalization.

A physician's letter stated that the Veteran was admitted to St. Joseph Hospital on November 16, 2005 with bilateral pneumonia.  He passed away eight days later due to an overwhelming infection.  The physician opined that it was likely that the Veteran's lungs were in poor condition and contributed to his death.  Unfortunately, this opinion is not adequate to establish service connection for the cause of the Veteran's death.  The physician did not specifically relate the Veteran's death to his service-connected conditions.  Moreover, he did not provide a rationale for his conclusion that the Veteran's lungs contributed to his death.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

VA has a duty to assist claimants, to include obtaining a medical examination or opinion when such evidence is necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4).

In this case, the evidence indicates that the Veteran's service-connected disabilities may be associated with the cause of his death.  Therefore, the case should be remanded for an opinion as to whether the Veteran's service-connected bronchiectasis and service-connected left lobectomy caused or contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent treatment records of the Veteran from St. Joseph Hospital dated from November 16, 2005, to November 24, 2005.  If the records are unavailable, this should be documented in the claims file.

2.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  After review of the claims folder, including this remand, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bronchiectasis and/or service-connected left lobectomy contributed substantially or materially to his cause of death, or aided or lent assistance to the production of death.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


